Exhibit 10.1

 

Amendment to 2017 Equity Incentive Plan

 

 

 

Section 5(A) of the Medicine Man Technologies, Inc. 2017 Equity Incentive Plan
(the “Plan”) is hereby amended to read in its entirety as follows:

 

 

5. Common Stock Subject to Plan

 

A.           Share Reserve and Limitations on Grants. The maximum aggregate
number of shares of Common Stock that may be (i) issued under this Plan pursuant
to the exercise of Options (without regard to whether payment on exercise of the
Stock Option is made in cash or shares of Common Stock) and (ii) issued pursuant
to Stock Awards, shall be 18,500,000 shares in the aggregate. The number of
shares of Common Stock subject to the Plan shall be subject to adjustment as
provided in Section 9. Notwithstanding any provision hereto to the contrary,
shares subject to the Plan shall include shares forfeited in a prior year as
provided herein. For purposes of determining the number of shares of Common
Stock available under this Plan, shares of Common Stock withheld by the
Corporation to satisfy applicable tax withholding obligations pursuant to
Section 10 of this Plan shall be deemed issued under this Plan. No single
participant may receive more than 25% of the total Options awarded in any single
year.

 

 

 

Except as stated above, all terms and conditions of the Plan shall remain in
full force and effect.

 

 